THE THIRTEENTH COURT OF APPEALS

                                     13-16-00684-CR


                                  The State of Texas
                                           v.
                                  Francisco Escobedo


                                    On Appeal from the
                      148th District Court of Nueces County, Texas
                             Trial Cause No. 16-CR-1294-E


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s order granting a new trial and reinstates the judgment in

accordance with the jury verdict. The Court vacates the trial court’s order granting a

new trial and reinstates the judgment in accordance with the jury verdict

      We further order this decision certified below for observance.

December 19, 2018